Cas

14

15

16

7

18

20

21

22

23

24

26

27

28

A

s@ 2:19-cr-00145-JAK Document 125 Filed 07/18/19 Pagelof2 Page ID #:343

Phu Nguyen (State Bar Number 187966)

DO PHU & ANH TUAN, A PROFESSIONAL LAW CORPORATION
10531 Garden Grove Boulevard

Garden Grove CA 92840

Tel: (714) 590-1700

Fax: (714) 590-7868

Attorney for Quang Cao

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. LACR19-145-JAK
Plaintiff ) STIPULATION TO ALLOW DEFENDANT
aintiit, ) TO RELOCATE TO AUBURN HILLS,
\ MICHIGAN
VS. )
)
QUANG CAO,
Defendant.
)
)
)
)

 

WHEREAS: Defendant Quang Cao is currently residing at 5920 Silver Oak Circle, Stockton,
California 95219 with his parents. Starting on August 3, 2019, Mr. Cao will be attending medical
school in Michigan, and thus wishes to relocate to Westbury Village Townhouses, 201 N. Squirrel
Road, Apartment 0410, Auburn Hills, Michigan, 48326 starting July 27, 2019. Pre-trial Services has
indicated they have no objections to the relocation request.
HI
Hf
Hf

Hf

 

-1-
Stipulation

 

 

 
Case 2:19-cr-00145-JAK Document 125 Filed 07/18/19 Page2of2 Page ID#:344

I]

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

IT IS HEREBY STIPULATED between the United States of America, by Gabriel Podesta,
Assistant United States Attorney, and Defendant Quang Cao, through his counsel, Do Phu & Anh
Tuan, A Professional Law Corporation: that the Court issue an order granting Quang Cao’s request to
relocate to Westbury Village Townhouses, 201 N. Squirrel Road, Apartment 0410, Auburn Hills,

Michigan, 48326.

Date: July 17, 2019 Coal Podlshen.

Gabriel Podesta
Assistant United States Attorney

Date: July 17, 2019 LLL Lo

ad Nguyen
ne for Quang Cao

 

-2-
Stipulation

 

 
